Citation Nr: 1822043	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-32 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left shoulder condition. 


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1987 to December 2007.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a left shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea is attributable to active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. 
§ 3.303.

Analysis

The Veteran contends that his sleep apnea is due to active service.  See July 2011 Statement in Support of Claim. 

Having carefully reviewed the record, the Board finds that the evidence supports the claim of entitlement to service connection for the Veteran's currently diagnosed sleep apnea.  See June 2011 private outpatient consultation report.   

Service treatment records (STRs) include a September 1987 report of medical examination at enlistment indicating normal nose, normal sinuses, normal mouth and throat, and normal lungs and chest and a September 2007 report of medical history at separation, wherein the Veteran indicated that he had frequent trouble sleeping.  The Veteran's wife reported that during his active duty she heard his loud snoring which kept her awake on many occasions.  See December 2014 Buddy/Lay Statement.  She also reported witnessing him stop breathing while sleeping and waking up trying to catch his breath.  See id.  The Veteran's wife is competent to report observable symptoms, such as the Veteran waking up and gasping for air or snoring loudly.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran and his wife are not competent to provide an opinion as to whether his snoring or trouble sleeping during service are attributable to his current sleep apnea, as it is a complex medical determination based upon internal medical processes and is not capable of lay observation.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  In this regard, the Board notes the October 2012 Correspondence from J.S., nurse practitioner, wherein he opined that the Veteran was evaluated while on active duty for excessive snoring and sleep apnea and opined that the snoring was a direct result of the sleep apnea.  There is no competent medical opinion to contrary. 

Resolving reasonable doubt in favor of the Veteran, the Board concludes the criteria for service connection for sleep apnea have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the claim is granted.


ORDER

Entitlement to service connection for sleep apnea is granted. 


REMAND

In regard to the Veteran's remaining claim for service connection for a left shoulder condition, remand is necessary for additional development.  A December 2012 private radiology report revealed an impression of left neural foraminal narrowing at C6-C7 with probable contact of the exiting nerve root and additional mild to moderate degenerative changes.  STRs include an April 2007 report of medical examination indicating the Veteran had abnormal upper extremities upon clinical evaluation, noting mild pain with resisted right wrist extension and in his April 2007 report of medical history, the Veteran indicated that he now has or has ever had impaired use of arms, legs, hands, or feet.  The Veteran has consistently reported that his shoulder condition is associated with the "pinched nerve" in his neck.  See February 2013, June 2013, and October 2014 VA treatment records.  To date, the Veteran has not been scheduled for a VA examination.  Therefore, remand is warranted in order to afford the Veteran a VA examination to address the nature and etiology of his left shoulder condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA and private treatment records and associate them with claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any left shoulder condition.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report should include a notation that this record review took place.  The VA examiner is asked to respond to the following inquiries:

(a) Please identify with specificity all diagnosed left shoulder disabilities.

The examiner is asked to consider the December 2012 private radiology report indicating an impression of left neural foraminal narrowing at C6-C7 with probable contact of the exiting nerve root and additional mild to moderate degenerative changes.

(b) For each left shoulder diagnosis, indicate whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's current left shoulder disability was either incurred in, or is otherwise related to, the Veteran's military service.

The complete rationale for all opinions should be set forth. The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


